Citation Nr: 0021729	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  93-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Alexander P. Humphrey, IV, 
private attorney


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a decision dated November 6, 1995, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), hereinafter referred to as 
"Court."   

In March 1997, the Court issued a memorandum decision that 
remanded this issue for further development, readjudication, 
and disposition in accordance with the Court's decision.  
Judgment of the Court was issued in April 1997, and in March 
1998, this claim was remanded by the Board for further 
development.  Thereafter, the veteran requested a 
videoconference hearing, and in September 1999, the instant 
claim was again remanded so that the veteran could be 
scheduled for a hearing, which was accordingly held in 
October 1999 before the undersigned member of the Board.  

The Board notes that the September 1999 remand also included 
the issue of entitlement to an increased (compensable) 
evaluation for bilateral hearing loss.  However, this issue 
will not be discussed in the remand which follows as the 
veteran has specifically withdrawn that issue.  See 
transcript of personal hearing dated October 25, 1999.






REMAND

Having reviewed the record, the Board has concluded that the 
instant claim must be remanded in order to ensure compliance 
with due process considerations.  The record indicates that 
in July 2000, the veteran's representative submitted 
additional evidence in support of the claim for service 
connection for an acquired psychiatric disorder, to include 2 
new opinions from private psychiatrists.  This evidence was 
submitted to the Board directly and has not yet been 
considered by the RO, nor was this evidence discussed in the 
most recent Supplemental Statement of the Case which is dated 
May 1999.  

This additional evidence is pertinent to the veteran's claim 
for service connection for an acquired psychiatric disorder.  
Prior to adjudication on appeal, therefore, the agency of 
original jurisdiction must first review this evidence in 
conjunction with the veteran's claims via the issuance of a 
Supplemental Statement of the Case in accordance with 38 
C.F.R. § 20.1304 (c) (1999), as there is no record of written 
waiver of procedural requirements.  See also 38 C.F.R. 
§ 19.37 (1999).  

Accordingly, the instant claim is REMANDED for the following 
actions:  

The RO should review the claims folder 
and the veteran should be furnished with 
a Supplemental Statement of the Case 
which discusses all of the evidence which 
is currently of record, including the 
additional evidence submitted in July 
2000 and any other pertinent evidence 
submitted since the time that the May 
1999 Supplemental Statement of the Case 
was issued.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




